DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nowak-Przygodzki et al., (US Pub. 2019/0132265, published on 2019-May-02, hereinafter Nowak).
Regarding claim 1, Nowak discloses an artificial intelligence device comprising: 
a communication interface configured to perform communication with a first peripheral device and a second peripheral device (Fig. 1, [0031] cloud-based automated assistant components 119 communicatively coupled to client devices 106, to 106, via one or more networks 110); and 
a processor configured to: 
obtain, from the first peripheral device, first voice data corresponding to a first utterance issued by a user (Fig. 1, [0031][0038][0039] receiving user’s speech from client computing devices, e.g. 1061-106N, which may execute a respective instance of an automated assistant client 118), 
obtain a first intention corresponding to the obtained first voice data (Fig. 1, [0040][0050][0054] obtaining speaker’s intention corresponding to the received input speech), 
transmit a first search result to the first peripheral device, wherein the first search result corresponds to the obtained first intention ([0036][0052][0054] providing data responsive to the input search query), 
obtain, from the second peripheral device, second voice data corresponding to a second voice uttered by the user (Figs. 2A-D, [0031][0038][0039][0067]-[0073] receiving user’s speech from client computing devices ,e.g. 1061-106N, 2061, 2062  which may execute a respective instance of an automated assistant client 118), 
obtain a second intention corresponding to the obtained second voice data ([0067]-[0071] obtaining speaker’s intention corresponding to the received input speech from each of client computing device, e.g. 2061 and 2062), and 
transmit a search result corresponding to the obtained second intention to the second peripheral device based on whether the obtained second intention is an interactive intention corresponding to a requested search or action associated with the obtained first intention ([0050][0054][0064]-[0073] generating and submitting a search query for the schedule and displaying responsive data on second client device 2062).
Regarding claims 8, Nowak discloses the artificial intelligence device of claim 1, and Nowak further discloses:
wherein the processor is further configured to: convert the obtained first voice data into first text data, wherein the first intention is obtained through an intention analysis of the converted first text data, and convert the obtained second voice data into second text data, and obtain the second intention through intention analysis of the converted second text data ([0038]-[0042] each of the client computing devices 106 1-N has TTS function and automated assistant 120 performs natural language process in order to interpret input and determine intention of the speaker).
Regarding claims 9, Nowak discloses a method comprising: 
obtaining a first voice data from a first peripheral device, wherein the first peripheral device is configured to obtain first voice data corresponding to a first utterance issued by a user and a second peripheral device is configured to obtain the first voice data from the first peripheral device and a second voice data corresponding to a second utterance issued by the user (Fig. 1, [0031][0038][0039] receiving user’s speech from client computing devices, e.g. 1061-106N, which may execute a respective instance of an automated assistant client 118; [0035] engaging in a human-to-computer dialog session with a user in response to user interface input provided by the user via one or more user interface input devices of one of the client devices; Figs. 2A-D, [0031][0038][0039][0067]-[0073] receiving user’s speech from client computing devices ,e.g. 1061-106N, 2061, 2062  which may execute a respective instance of an automated assistant client 118); 
obtaining a first intention corresponding to the obtained first voice data (Fig. 1, [0040][0050][0054] obtaining speaker’s intention corresponding to the received input speech);
transmitting a first search result to the first peripheral device, wherein the first search result corresponds to the obtained first intention ([0036][0052][0054] providing data responsive to the input search query);
obtaining the second voice data from the second peripheral device,
obtaining a second intention corresponding to the obtained second voice data ([0067]-[0071] obtaining speaker’s intention corresponding to the received input speech from each of client computing device, e.g. 2061 and 2062), and 
transmitting a search result corresponding to the obtained second intention to the second peripheral device based on whether the obtained second intention is an interactive intention corresponding to a request search or action associated with the obtained first intention ([0050][0054][0064]-[0073] generating and submitting a search query for the schedule and displaying responsive data on second client device 2062).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nowak-Przygodzki et al., (US Pub. 2019/0132265) in view of Wojogbe et al. (US Pub. 2019/0179611).
Regarding claims 2, Nowak discloses the artificial intelligence device of claim 1.
Nowak does not explicitly teach, however, Wojogbe does explicitly teach:
wherein voice recognition service providers matched with the first peripheral device and the second peripheral device are different from each other (Fig. 1, [0025][0044][0091][0127][0155] network microphone devices, NMDs 103a-103g, are associated with a corresponding voice assistant service, such as, GOOGLE, AMAZON and etc., and are activated by different wakeup word).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of automated voice assistants as taught by Nowak with the method of employing a plurality of voice assistant services as taught by Wojogbe to provide better voice assistant service by interpreting the intent of the voice input (Wojogbe, [0025]).
Regarding claims 3, Nowak in view of Wojogbe discloses the artificial intelligence device of claim 1, and Nowak further discloses:
 wherein any one of the first peripheral device or the second peripheral device is a device capable of displaying a user interface screen and the other is a device incapable of displaying the user interface screen (Figs. 2A-D, [0067] first client device 206 1 takes the form of a standalone interactive speaker with a microphone (not specifically depicted) and second client device 206 2 takes the form of a smart television with display capabilities).
Regarding claims 4, Nowak in view of Wojogbe discloses the artificial intelligence device of claim 2, and Nowak further discloses:
wherein the processor is further configured to obtain a second search result for the obtained second intention in consideration of the obtained first intention and to transmit the obtained second search result to the second peripheral device based on a determination that the obtained second intention is the interactive intention associated with the obtained first intention ([0068]-[0071] displaying responsive data based on meeting contents which including intention and query result).
Regarding claims 5, Nowak in view of Wojogbe discloses the artificial intelligence device of claim 4, and Nowak further discloses:
wherein the processor is further configured to obtain a third search result in consideration of the obtained second intention without considering the obtained first intention and to transmit the obtained third search result to the second peripheral device based on a determination that the obtained second intention is not the interactive intention associated with the obtained first intention ([0068]-[0071] displaying meeting summary based on meeting contents).
Regarding claims 6, Nowak discloses the artificial intelligence device of claim 1.
Nowak does not explicitly teach, however, Wojogbe does explicitly teach:
wherein the processor is further configured to: obtain identification information for the first peripheral device and the second peripheral device, and determine a voice agent for providing a fourth search result from among a plurality of voice agents based on the obtained identification information of each peripheral device according to an intention analysis result information (Fig. 1, [0025][0044][0091][0127][0155] selecting and activating a NMD from a plurality of NMDs by identifying using a wakeup word).
Regarding claims 7, Nowak in view of Wojogbe discloses the artificial intelligence device of claim 6, and Nowak further discloses:
wherein the processor is further configured to transmit the fourth search result and a source for identifying the determined voice agent to each peripheral device ([0057][0058][0065][0066] transmitting and displaying visual output on a conference television screen or even individual computer screens viewed by the participants).
Regarding claims 10-14, Claims 10-14 are corresponding system claims to method claims 2-4 and 6-7 respectively. Therefore, claims 10-14 are rejected same rational as applied to claims 2-4 and 6-7 above.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nowak-Przygodzki et al., (US Pub. 2019/0132265) in view of Lee et al., (US Pub. 2018/0322870).
Regarding claims 15, Nowak discloses the method of claim 9.
Nowak does not explicitly teach, however, Lee does explicitly teach:
wherein the first peripheral device is a remote control device configured to control operation of a display device, and wherein the second peripheral device corresponds to the display device ([0095][0101] Fig. 5, a plurality of IoT devices and associated supplementary devices, e.g., remote controller ).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of automated voice assistants as taught by Nowak with applying communication method between a remote control and a display device as taught by Lee to provide various types of services to users based on voice commands and perform tasks associated with the display device remotely (Lee, [0004]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659